Citation Nr: 0948155	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased rating for hearing loss, currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from February 1946 to 
June 1947.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO) which granted and increased rating of 30 
percent disabling for the Veteran's service connected 
bilateral sensorineural hearing loss.  

In his testimony at October 2009 Central Office hearing, the 
Veteran raised the issues of entitlement to earlier effective 
dates for the award of service connection for hearing loss 
and tinnitus.  However, review of the claims file reflects 
that an October 2004 decision of the Board denied these 
claims and the Veteran did not appeal that Board decision to 
the Court.  Once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, 
since the final decision was rendered by the Board, this can 
only be done by means of a motion for revision based on CUE 
filed directly at the Board.  See 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2009).  No such motion has been 
filed, nor have any of the Veteran's written statements 
contained specific allegations of error in fact or law in the 
October 2004 Board decision, as required for a CUE motion.  
38 C.F.R. § 20.1404(b) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the Board is of the 
opinion that a new VA examination is warranted.

The Veteran testified during his October 2009 hearing that 
his hearing is just as bad now as when he got out of the 
service.  However, the Veteran's representative pointed out 
that the Veteran's most recent VA audiological examination 
was in December 2006, more than three years ago, and 
requested that he be afforded another VA audiological 
examination to determine the current level of his hearing 
impairment.  In this regard, it is noted that on VA 
audiological evaluation in December 2006, pure tone threshold 
average was 76 decibels (dB) in right ear and 71 dB in the 
left ear and the speech recognition score was 84 percent in 
the right ear and 92 percent in the left ear.  However, a 
private Pure Tone Audiogram dated in March 2007 noted that 
the Veteran is deaf and has no word recognition.  The March 
2007 private Pure Tone Audiogram shows a shift from the 
December 2006 VA examination without any explanation or 
rationale.  Considering the discrepancies between the VA 
examination report and the private Pure Tone Audiogram, a 
remand is necessary to afford the Veteran a VA examination in 
order to provide an accurate assessment of his present degree 
of disability.  38 C.F.R. § 3.159(c)(4).

The Board further notes that the examiner who conducted the 
December 2006 VA audiological evaluation did not provide any 
analysis of the functional effects caused by the service-
connected hearing loss.  In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  Given 
the above, the Board finds that further VA examination of the 
Veteran is required prior to adjudication of this appeal.  

In addition, any relevant ongoing medical records pertaining 
to the Veteran's hearing loss should also be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In this 
regard, it appears that the most recent VA medical records 
are dated in November 2007.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify any outstanding VA or non-VA 
medical records regarding hearing loss 
dated since November 2007, the date of 
the last medical records contained in the 
claims file.  The RO/AMC should then 
obtain and associate with the claims file 
copies of the medical records identified 
by the Veteran.

2.  The Veteran should be afforded an 
audiological examination to determine the 
severity of his hearing loss.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's hearing loss in detail and to 
comment on the effects of the hearing 
loss on occupational functioning and 
daily activities.  

A clear rationale for any opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file itself, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


